      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JASON WIMBERLY,

                      Plaintiff,                20-cv-1870 (JGK)

          - against -                           MEMORANDUM
                                                OPINION AND ORDER
AUTOMOTIVEMASTERMIND INC. ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The pro se plaintiff Jason Wimberly brings this action

against the defendants, automotiveMastermind, Inc. (“aM”),

Christina Bouchot, Bari Baksbaum, Eric Daniels, and two unnamed

defendants. Wimberly’s complaint includes four claims pursuant

to the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq.; common law claims for

defamation, conspiracy to tortiously interfere with an economic

advantage, intentional infliction of emotional distress,

negligence, tortious interference with at will employment, and

tortious interference with a prospective economic advantage; a

claim for conspiracy against civil rights pursuant to 42 U.S.C.

§ 1985; a claim for attorney malpractice; and claims pursuant to

the Racketeering Influenced and Corrupt Organization Act

(“RICO”), 18 U.S.C. §§ 1961-1968. The named defendants move

dismiss the complaint for failure to state a claim pursuant to
      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 2 of 18



Federal Rule of Civil Procedure 12(b)(6). For the reasons

explained below, the motion is granted.



                                    I

     The following facts are drawn from the Complaint (“Compl.”)

and are accepted as true for the purposes of this motion.

     The defendant aM sells access to a cloud-based software

system in the automotive industry. Compl. ¶¶ 9-10. Bouchot is an

attorney employed by Goodwin Procter who served as counsel to

aM. Compl. ¶ 11. Daniels served as chief financial officer at

aM. Compl. ¶ 12. Buksbaum was a senior human resources official

at aM. Compl. ¶ 13. The plaintiff worked at aM as a salesperson

between August 2017 and August 2018. Compl. ¶¶ 15, 17, 72.

     In April 2018, Wimberly traveled to an event organized by

aM in Dallas, Texas, at the Dallas Westin Park Central (the

“Hotel”). Compl. ¶ 33. Upon returning from the trip, his

supervisor, Carla Nurse, and Buksbaum asked to meet with

Wimberly. Compl. ¶¶ 34-35. During this meeting, Nurse and

Buksbaum informed Wimberly that the company received reports

from other aM employees and a Hotel employee that Wimberly

billed food and drinks to other people’s rooms at the Hotel.

Compl. ¶ 36. Nurse and Buksbaum also informed Wimberly that a

female employee had accused him of refusing to leave her desk

after she asked him to leave. Compl. ¶ 38. Wimberly denied these


                                    2
      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 3 of 18



allegations but Nurse and Buksbaum nonetheless issued him a

final warning based on these incidents and asked him to sign it,

which he refused to do without an opportunity to review it and

receive counsel. Compl. ¶¶ 37-39.

     After Wimberly elevated the issue to various senior

officers at aM, he was informed by Buksbaum’s supervisor that

they would remove any mention of theft and “food and drink” from

the warning document but leave the other allegations. Compl.

¶¶ 45-50. Wimberly believed that he was being pressured to sign

the document, which he believed still contained inaccuracies,

under the alleged false pretense that his signature would merely

signify acknowledgement of the warning and he refused to sign

it. Compl. ¶¶ 56-57.

     Unable to receive a satisfactory response about the

identity of the accusers and to clear his name internally,

Wimberly filed a petition for pre-action discovery in New York

State Supreme Court on July 23, 2018. Compl. ¶ 2, 61. Roughly

three weeks later, on a video conference call during a day off,

Nurse and Buksbaum informed Wimberly that his employment was

being terminated. Compl. ¶ 68. Buksbaum promised him six weeks

of severance pay and a COBRA premium of $750. Compl. ¶ 69.

Afterwards, aM repeatedly demanded that Wimberly discontinue his

state court pre-action discovery petition and waive all his




                                    3
      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 4 of 18



rights to future actions before any severance would be paid.

Compl. ¶ 70.

     Wimberly alleges that aM maintains a plan, policy, or

employee welfare benefit plan that is subject to ERISA. Compl.

¶ 71. As such, pursuant to Section 502 of ERISA, 29 U.S.C. §

1132, Wimberly claims that he is owed severance under the plan

which was denied to him when he refused to waive his rights to

future actions and to abandon his state court petition. Compl.

¶¶ 75-80. Wimberly also alleges that the defendants breached

their fiduciary duty in violation of ERISA by denying the

existence of or refusing to provide details about a plan under

the Act. Compl. ¶¶ 89-101. Furthermore, Wimberly claims that the

defendants violated Sections 510 and 511 of ERISA, 29 U.S.C. §§

1140-1141, by conditioning the payout of severance on his

agreement not to pursue legal action. Compl. ¶¶ 103-07.

     Wimberly alleges that the unnamed defendants reported

untrue accusations about him to his superiors out of

discriminatory animus on account of his race, sex, and disabled

status, in order to get him terminated, and the company and its

officers failed to conduct a reasonable investigation. Compl. ¶¶

115-17, 140-43. On those bases, his complaint includes claims of

defamation, civil conspiracy to tortiously interfere with an

economic advantage, intentional infliction of emotional distress

(“IIED”), tortious interference with at will employment,


                                    4
       Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 5 of 18



negligence, tortious interference with a prospective economic

advantage, conspiracy against civil rights pursuant to 42 U.S.C.

§ 1985, and RICO violations. Finally, the complaint also

includes a claim of attorney malpractice against Bouchot for her

role in aM’s constructive denial of severance benefits.



                                     II

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). 1 The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the




1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                      5
      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 6 of 18



misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

     When faced with a pro se complaint, the Court must

“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.”        Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010).       “Even in a pro se case,

however, . . . threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”   Id.   Thus, although the Court is “obligated to draw

the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.




                                    6
      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 7 of 18



Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May

22, 2014).



                                   III

                                    A

     The defendants argue that Wimberly’s claims under ERISA

should be dismissed because the complaint fails to show the

existence of a plan or policy subject to ERISA.

     ERISA empowers “employee welfare benefit plan”

beneficiaries to bring a civil action to “recover benefits due

to him under the terms of his plan, to enforce his rights under

the terms of the plan, or to clarify his rights to future

benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B)

& (e)(1); see also Schonholz v. Long Island Jewish Med. Ctr., 87

F.3d 72, 75 (2d Cir. 1996). A plan “need not be a formal written

document,” but can be “established if from the surrounding

circumstances a reasonable person can ascertain the intended

benefits, a class of beneficiaries, the source of financing, and

procedures for receiving benefits.” Guilbert v. Gardner, 480

F.3d 140, 146 (2d Cir. 2007). However, “a mere allegation that

an employer or employee organization ultimately decided to

provide an employee welfare benefit is not enough to invoke

ERISA’s coverage.” Id. (quoting Scott v. Gulf Oil Corp., 754

F.2d 1499, 1504 (9th Cir. 1985)). Instead, for liability under


                                    7
         Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 8 of 18



ERISA, there must first be a “plan . . . covered by ERISA.”

Giordano v. Thomson, 564 F.3d 163, 168 (2d Cir. 2009).

      In the severance context, the term “employee welfare

benefit plan” applies to “employer undertakings or obligations

to pay severance benefits . . . only where such an undertaking

or obligation requires the creation of an ongoing administrative

program.” Schonholz, 87 F.3d at 75. In contrast, “the promise to

make a one-time, lump-sum payment triggered by a single event

will rarely if ever implicate the need for uniformity that

Congress sought” in passing ERISA. Okun v. Montefiore Med. Ctr.,

793 F.3d 277, 279 (2d Cir. 2015). The Court of Appeals for the

Second Circuit has identified “three non-exclusive factors to

help determine whether an employer’s particular undertaking

involves the kind of ongoing administrative scheme inherent in a

plan:”

             (1) whether the employer’s undertaking or
             obligation requires managerial discretion in
             its administration; (2) whether a reasonable
             employee    would     perceive   an    ongoing
             commitment   by   the   employer  to   provide
             employee benefits; and (3) whether the
             employer   was   required    to  analyze   the
             circumstances of each employee's termination
             separately in light of certain criteria.

Id.

      Here, besides the offer of a one-time, lump-sum severance

payment of six weeks of salary, the only fact that Wimberly

alleges to support his contention that aM had a “plan” within


                                       8
      Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 9 of 18



the meaning of ERISA is that two other aM employees told him

they received an offer of severance at their termination. These

facts do not plausibly establish there was an ongoing

administrative program required to support the finding of an

ERISA plan. First, aM’s offer of six weeks of salary required

merely “simple arithmetical calculation,” thus obviating any

need for managerial discretion or ongoing administrative

efforts. James v. Fleet/Norstar Fin. Grp., 992 F.2d 463, 467 (2d

Cir. 1993). Second, there was no ongoing commitment to provide

benefits considering the one-time nature of the severance offer.

See Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 12 (1987)

(“[A] one-time obligation in the future simply creates no need

for an ongoing administrative program for processing claims and

paying benefits.”). Third, there are no facts to suggest that

the employer was required to analyze the circumstances of each

employee’s termination separately in light of certain

predetermined criteria or, if they did, what those criteria

might have been. Instead, the complaint supports the reasonable

inference that aM and its managers made an ad hoc determination

that a severance payment in exchange for release of all claims

would facilitate a speedy dissolution of their relationship with

Wimberly.

     The allegation that other employees, even at great numbers,

also received severance offers is irrelevant to the existence of


                                    9
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 10 of 18



an ERISA plan. For example, in James, the Court of Appeals held

that a company’s offer to pay all employees of a soon-to-be-

closed service center an incentive severance payment did not

constitute a plan. 992 F.2d at 466. Instead of the size or scale

of the program, the relevant consideration was that the

undertaking “require[d] no administrative scheme whatsoever to

meet the employer's obligation. The employer assume[d] no

responsibility to pay benefits on a regular basis, and thus

face[d] no periodic demands on its assets that create a need for

financial coordination and control.” Id. Similarly, the offer of

a one-time payment to Wimberly and possibly some other aM

employees does not, without more, demonstrate the existence of

an ERISA plan.

     Accordingly, because Wimberly fails to state sufficient

facts to allege plausibly the existence of an ERISA plan, his

claims under ERISA are dismissed without prejudice.



                                   B

     The defendants next argue that Wimberly’s defamation claim

against the unnamed defendants is time-barred.

     Under New York law, “an action to recover damages for . . .

libel [or] slander” must be “commenced within one year,”

N.Y.C.P.L.R. §215(3), “measured from the date of publication of




                                   10
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 11 of 18



the allegedly defamatory statement.” Blair v. Meth, 977 N.Y.S.2d

318, 318 (App. Div. 2013).

     Here, the alleged publication occurred in April 2018 at the

latest, nearly two years before Wimberly filed his complaint in

March 2020. Wimberly argues that the claim should nonetheless

survive based on equitable tolling and relation back doctrines.

However, neither doctrine provides a sufficient basis for

disregarding the statute of limitations in this case.

     “Under New York law, the doctrines of equitable tolling or

equitable estoppel ‘may be invoked to defeat a statute of

limitations defense when the plaintiff was induced by fraud,

misrepresentations or deception to refrain from filing a timely

action.’” Abbas v. Dixon, 480 F.3d 636, 642 (2d Cir. 2007)

(quoting Doe v. Holy See, 793 N.Y.S.2d 565 (App. Div. 2005)).

Wimberly has no argument that he was induced by fraud,

deception, or misrepresentations by the defendants to refrain

from filing a timely complaint. Instead, the complaint

demonstrates that he had access to the same operative facts

since April 2018 and could have filed the complaint within the

limitations period. As such, there is no basis for equitable

tolling or equitable estoppel.

     Under Federal Rule of Civil Procedure 15(c), an amended

complaint can “relate back to the date of the original pleading

if four conditions are met: (1) the claim must have arisen out


                                   11
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 12 of 18



of conduct set out in the original pleading; (2) the party to be

brought in must have received such notice that it will not be

prejudiced in maintaining its defense; (3) that party [knew or]

should have known that, but for a mistake of identity, the

original action would have been brought against it; and . . .

(4) the second and third criteria are fulfilled within [the

period provided by Rule 4(m) for serving the summons and

complaint], and . . . the original complaint [was] filed within

the limitations period.” Ceara v. Deacon, 916 F.3d 208, 211 (2d

Cir. 2019) (emphasis added). Wimberly argues that under this

principle, he should be excused for failing to include the names

of the unnamed defendants and that the complaint should relate

back to his state court pre-action discovery petition. This

argument fails in every respect. First, under Second Circuit

law, “amendments to ‘John Doe complaints’ to add real names do

not relate back under Rule 15(c)(1)(C) because such amendments

were made not to correct a mistake but to correct a lack of

knowledge.” Ceara v. Deacon, 916 F.3d 208, 211-12 (2d Cir.

2019). Second, an amendment can only relate to the original

complaint and that complaint would need to be filed within the

limitations period, which was not the case here. Third, in any

event, Wimberly still has not identified the unnamed defendants.

     Accordingly, the defamation claim is dismissed.




                                   12
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 13 of 18



                                   C

     Wimberly failed to address the arguments brought by the

defendants with respect to the claims of conspiracy to

tortiously interfere with an economic advantage, intentional

infliction of emotional distress, negligence, tortious

interference with at will employment, and tortious interference

with a prospective economic advantage, conspiracy against civil

rights pursuant to 42 U.S.C. § 1985, and attorney malpractice.

Because Wimberly did not address the defendant's motion to

dismiss with regard to these claims, they are deemed abandoned.

See Dineen v. Stramka, 228 F. Supp. 2d 447, 454 (S.D.N.Y. 2002)

(finding that plaintiff's failure to address claims in

opposition papers “enables the Court to conclude that [the

plaintiff] abandoned them”); Anti-Monopoly, Inc. v. Hasbro,

Inc., 958 F. Supp. 895, 907 n.11 (S.D.N.Y. 1997) (holding that

plaintiff's failure to provide any argument opposing defendant's

motion “constitutes abandonment of the issue” and that “provides

an independent basis for dismissal”); Okla. Police Pension &

Ret. Sys. v. United States Bank Nat’l Ass’n, 291 F.R.D. 47, 66

(S.D.N.Y. 2013) (dismissing claims abandoned by the plaintiff in

its response to a motion to dismiss). Accordingly, these claims

are dismissed.




                                   13
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 14 of 18



                                   D

     Finally, the defendants argue that the RICO claims should

be dismissed for the plaintiff’s failure to state a claim.

     “To establish a RICO claim, a plaintiff must show: (1) a

violation of the RICO statute, 18 U.S.C. § 1962; (2) an injury

to business or property; and (3) that the injury was caused by

the violation of Section 1962.” De Falco v. Bernas, 244 F.3d

286, 305 (2d Cir. 2001). To establish a substantive RICO

violation, a plaintiff must show a “pattern of racketeering

activity,” 18 U.S.C. § 1962(a)-(c), and to establish a RICO

conspiracy, a plaintiff must show a conspiracy to commit a

substantive RICO violation, id. § 1962(d). Thus, “[u]nder any

prong of § 1962, a plaintiff in a civil RICO suit must establish

a pattern of racketeering activity.” GICC Capital Corp. v. Tech.

Fin. Grp., 67 F.3d 463, 465 (2d Cir. 1995). To establish a

pattern, “[t]he plaintiff must plead at least two predicate acts

[enumerated in § 1961(5)] and must show that the predicate acts

are related and that they amount to, or pose a threat of,

continuing criminal activity.” Id. “The latter so-called

‘continuity’ requirement can be satisfied either by showing a

‘closed-ended’ pattern--a series of related predicate acts

extending over a substantial period of time—or by demonstrating

an ‘open-ended’ pattern of racketeering activity that poses a

threat of continuing criminal conduct beyond the period during


                                   14
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 15 of 18



which the predicate acts were performed.” Spool v. World Child

Int'l Adoption Agency, 520 F.3d 178, 183 (2d Cir. 2008).

     As an initial matter, Wimberly’s complaint does not clearly

establish what injury to business or property the alleged RICO

violations caused. Wimberly avers that he was deprived of his

separation benefits, and his ability to exercise his rights.

However, the complaint fails to shows such a deprivation

occurred. Instead, the complaint shows that Wimberly received an

offer of a severance payment—one that he was not otherwise

entitled to—and that offer was conditioned on a release of all

claims. He chose not to sign the release and the employer

therefore did not release the benefits. Furthermore, his state

court action and this action demonstrate that he was not

deprived of his right to sue.

     In addition, Wimberly failed to plead facts to support the

allegation that a RICO violation occurred because the complaint

does not satisfy the continuity requirement. “To satisfy closed-

ended continuity, the plaintiff must prove a series of related

predicates extending over a substantial period of time.” Id. at

184. “[T]he duration of a pattern of racketeering activity is

measured by the RICO predicate acts that the defendants are

alleged to have committed.” Id. Here, all events described in

the complaint took place between April 2018 and September 2018,

a period of at most six months. While there is no bright line


                                   15
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 16 of 18



for the length of time required to demonstrate continuity, the

Court of Appeals for the Second Circuit has held that periods of

as much as 16 and 18 months are insufficient and has never held

a period of less than two months to be sufficient to establish

closed-ended continuity. See id. at 185; DeFalco v. Bernas, 244

F.3d 286, 322 (2d Cir. 2001). Therefore, Wimberly cannot show a

closed-ended continuity resulted from the events that occurred

over a period of six months.

     Similarly, the complaint fails to allege an open-ended

continuity. “To satisfy open-ended continuity, the

plaintiff . . . must show that there was a threat of continuing

criminal activity beyond the period during which the predicate

acts were performed. This threat is generally presumed when the

enterprise’s business is primarily or inherently unlawful. When

the enterprise primarily conducts a legitimate business,

however, no presumption of a continued threat arises. In such

cases, there must be some evidence from which it may be inferred

that the predicate acts were the regular way of operating that

business, or that the nature of the predicate acts themselves

implies a threat of continued criminal activity.” Spool, 520

F.3d at 185. Here, there is no indication that the enterprise’s

business is primarily or inherently unlawful and therefore no

presumption of a continued threat arises. Furthermore, the

complaint evinces no basis for a plausible inference that the


                                   16
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 17 of 18



predicate acts were the regular way of operating the business or

that the acts themselves implied a threat of continued criminal

activity. To demonstrate continuity, Wimberly asserts that the

illegal “conduct continues today because plaintiff remains

unwilling to waive his rights to sue” in exchange for the

severance payment. Compl. ¶ 216 (emphasis added). However, this

allegation does not show any continued conduct on the part of

the defendants; instead, it merely attempts to attribute to the

defendants the plaintiff’s own conduct.

     Accordingly, because the complaint does not allege facts to

satisfy the continuity requirement, and thus fails to allege a

RICO violation, the RICO claim is dismissed without prejudice.



                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The motion to dismiss is

granted without prejudice to repleading the ERISA claims and the

RICO claims. The remaining claims are dismissed with prejudice

as time-barred or abandoned. The plaintiff may file an amended

complaint within 30 days of the date of this order. If the

plaintiff fails to file an amended complaint, the ERISA claims

and the RICO claims will also be dismissed with prejudice. If

the plaintiff files an amended complaint, the defendant shall


                                   17
     Case 1:20-cv-01870-JGK Document 47 Filed 01/22/21 Page 18 of 18



move or answer within the time limits set out by the Federal

Rules of Civil Procedure. No pre-motion conference is necessary.

The Clerk is directed to close Docket Nos. 12, 29, 34. The Clerk

is directed to mail a copy of this order to the pro se

plaintiff.

SO ORDERED.

Dated:    New York, New York
          January 22, 2021              ____ /s/ John G. Koeltl________
                                               John G. Koeltl
                                         United States District Judge




                                   18
